Title: From Benjamin Franklin to Samuel Franklin, 7 July 1773
From: Franklin, Benjamin
To: Franklin, Samuel


Dear Cousin,
London, July 7. 1773
I received your kind Letter of Nov. 6. and was glad to hear of the Welfare of yourself and Family, which I hope continues.

Sally Franklin is lately married to Mr. James Pierce, a substantial young Farmer at Ewell, about 13 Miles from London; a very sober industrious Man, and I think it likely to prove a good Match, as she is likewise an industrious good Girl.
I would not have you be discouraged at a little Dullness of Business which is only occasional. A close Attention to your Shop, and Application to Business will always secure more than an equal Share, because every Competitor will not have those Qualities. Some of them therefore must give way to you: And the constant Growth of the Country will increase the Trade of all that steadily stand ready for it. I send you a little Piece of mine which more particularly explains these Sentiments.
My love to your good Wife and Daughters, and believe me ever, Your affectionate Cousin
B Franklin
Mr Saml Franklin
